NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUN 14 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JOSE ALCIDES CANAS-UMANZOR,                     No.    14-72111

                Petitioner,                     Agency No. A099-580-479

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted June 11, 2019**

Before:      CANBY, GRABER, and MURGUIA, Circuit Judges.

      Jose Alcides Canas-Umanzor, a native and citizen of El Salvador, petitions

for review of the Board of Immigration Appeals’ order dismissing his appeal from

an immigration judge’s decision denying his application for asylum, withholding

of removal, and relief under the Convention Against Torture (“CAT”). We have

jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
agency’s factual findings. Garcia-Milian v. Holder, 755 F.3d 1026, 1031 (9th Cir.

2014). We deny the petition for review.

      In his opening brief, Canas-Umanzor fails to challenge the agency’s

determination that his asylum application was untimely. See Corro-Barragan v.

Holder, 718 F.3d 1174, 1177 n.5 (9th Cir. 2013) (failure to contest issue in opening

brief resulted in waiver). Thus, Canas-Umanzor’s asylum claim fails.

      Canas-Umanzor does not challenge the agency’s finding that he failed to

establish past persecution. See id. Substantial evidence supports the agency’s

determination that Canas-Umanzor failed to establish that he will more likely than

not be subject to persecution if returned to El Salvador. See Fakhry v. Mukasey,

524 F.3d 1057, 1065-66 (9th Cir. 2008) (the sum of the evidence did not compel a

finding that it is more likely than not that the petitioner would be persecuted upon

return). Thus, Canas-Umanzor’s withholding of removal claim fails.

      Substantial evidence supports the agency’s denial of CAT relief because

Canas-Umanzor failed to establish it is more likely than not he will be tortured by

or with the consent or acquiescence of the government if returned to El Salvador.

See Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).

      PETITION FOR REVIEW DENIED.

                                          2                                   14-72111